            Case 1:20-cv-02250-PAE-BCM Document 9 Filed 07/14/20 Page 1 of 1




               7/14/20



                                                                                   July 13, 2020
     VIA ECF
     Hon. Judge Barbara C. Moses
     United States Magistrate Judge
     Southern District of New York
     500 Pearl Street
     New York, NY 10007


                    Re: Nixon v. Performance Apparel Corp.; Case No. 1:20-cv-02250-PAE-BCM

     To the Honorable Judge Moses,

      The undersigned represents Plaintiff Donald Nixon (hereinafter “Plaintiff”) in the above-referenced matter.

     This Letter is submitted in response to the Court’s June 29, 2020, Order directing Plaintiff to Show Cause
     why this action should not be dismissed for failure to serve Defendant in the allotted time.

     By way of background, this case was filed on March 13, 2020. The Summons was subsequently issued on
     March 16, 2020 and sent to our process server to effectuate Service. However, about four days later
     Governor Cuomo issued his “NYS on Pause” Executive Order and mandated closure of all non-essential
     businesses statewide. As a result, our process servers were operating on a reduced schedule with limited
     personnel and were ultimately unsuccessful in effectuating service on Defendant.

     Further, our firm has had difficulty in contacting the process server to receive a timely update on the
     Service of this matter during the last two months. However, since the Court’s June 29, 2020 Order,
     Plaintiff has attempted to contact the process server again, but to no avail. To rectify this error, Plaintiff
     has reached out to another process server to effectuate Service on Defendant. Thus, Plaintiff is respectfully
     requesting an additional 21-days to effectuate Service and file an Affidavit of Service with the Court.

     The undersigned sincerely apologizes for the inconvenience caused to the Court, and thanks the Court in
     advance for the consideration of Plaintiff’s request.

Application GRANTED. No later than August 3, 2020,                 Respectfully submitted,
plaintiff shall serve the complaint on defendant and file
proof of such service. SO ORDERED.                                 /s/ Jonathan Shalom
                                                                   SHALOM LAW, PLLC.
                                                                   105-13 Metropolitan Avenue
                                                                   Forest Hills, NY 11375
                                                                   (718) 971-9474
__________________________                                         ATTORNEYS FOR PLAINTIFF
Barbara Moses, U.S.M.J.
July 14, 2020
